 536DECISIONS OF NATIONAL LABOR RELATIONS BOARDField Container CorporationandPrinting Specialtiesand Paper Products Union No.415, affiliated withtheInternationalPrintingPressmenandAssistants'Union of North America,AtL-CIO.Cases 13-CA-8737 and 13-RC-11647September 19, 1969DECISION, ORDER, ANDCERTIFICATION OF RESULTS OFELECTIONBy CHAIRMAN MCCLLLOCH AND MEMBERSJENKiNS AND ZAGORIAOn June 11, 1969, Trial Examiner George Turitzissued his Decision in the above-entitled proceeding,finding that the Respondent had engaged in and wasengaging in certain unfair labor practices andrecommending that it cease and desist therefromand take certain affirmative action, as set forth inthe attached Trial Examiner's Decision. The TrialExaminer further found that the Respondent hadnot engaged in certain other unfair labor practicesalleged in the complaint and recommended dismissalof these allegations The Trial Examiner also foundmerit in certain objections to the election of October18, 1968, in Case 13-RC-11647, and recommendedthat the election be set aside and that a new electionbeordered.Thereafter,theRespondentfiledexceptions to the Trial Examiner's Decision and asupporting brief, and the Charging Party filed abrief in answer to Respondent's exceptions.Pursuant to the provisions of Section 3(b) of theNationalLabor RelationsAct.as amended, theNational Labor Relations Board has delegated itspowers in connectionwiththesecasestoathree-member panelThe Board has reviewed the rulings of the TrialExaminer made at the hearing and finds that noprejudicial error was committed The rulings arehereby affirmed. The Board has considered the TrialExaminer's Decision, the exceptions and briefs, andthe entire record in these cases, and hereby adoptsthe findings, conclusions, and recommendations oftheTrialExaminer only to the extent consistentherewith.The Trial Examiner found that the Respondentviolated Section 8(a)(l) of the Act and interferedwith the election by coercing two employees and byannouncing a profit-sharing planWe do not agree.TheUnion has been attempting to organizeRespondents employees since 1961. It lost electionsin1961,1962,1963,and 1964, carried onunsuccessfulorganising compaigns in 1965 and1966, and filed, and then withdrew, a petition inSeptember 1967. In 1966 Respondent first discussedinstitutingaprofit-sharingplan but decided itsprofitsdidnot justilyaplan.InJune 1968Respondent instructed its attorney,Weinberger, todraftaplan.InJuly,afterdiscussionswithRespondent's official and its accountant, Weinbergersubmitted the plan to the Internal Revenue Servicerequesting an advance ruling on qualification underSection 401(a) of the Internal Revenue Code. OnAugust 26, Weinberger was informed by IRS that ifcertain amendments were made within 15 days theplanwould be approvedWeinberger drafted theamendments, and upon receipt of Respondent'sapproval, submitted the revised plan to IRS onAugust 29. On the same day at 10 a.m. Respondentannounced to its employees that a profit-sharingplan had been submitted to IRS for approval. Laterthatday the Union filed its petition in Case13-RC-1 1647. The Union lost the election, whichwas conducted October 18, 1968, by a vote of 21 to100.It is well-settled that an allegation of Section8(a)(1) violation and an objection to an election onthe conferral of a benefit can he sustained onlywhere it is shown that the employer's purpose ingrantingthebenefitswas to interfere withemployees' exercise of their right under the Act toselect a representative of their choiceTheRespondent'sdecisiontoinstitutetheprofit-sharing plan is not alleged by the GeneralCounsel or contended by the Charging Party to heunlawful, and of course it was made several weeksbeforethepetitionwasfiled.As to theannouncement of the plan, the Respondent contends,and the record shows, that the announcement wasmade as soon as the Respondent was informed thatInternalRevenue Service would be likely to acceptthe plan. There is no evidence, and we find no basisfor inferring, that the Respondent knew whether orwhen the petition would be filed or requested itsattorney to rush this matter. That the IRS code didnot require the announcement to be made at theparticular time did not prohibit the Respondentfrom doing so, if as here, the Respondent had avalidexplanation.Inviewof the continualorganizationcampaigns conducted at this plantevery year for the last 7 years, the most recentcampaign extending over a period of 7 months, fromMarch until October 1968, we are not prepared tofindunlawful intent based on timing of theannouncement. No other evidence of unlawful intenthas been shown. In all the circumstances, therefore,we find that a preponderance of the evidence fails toestablish that the purpose of the announcement wasto interfere with the Union's organization campaignorwith the Board election.Aswe find theannouncementwasnotunlawfullymade, theRespondent was entitled to refer to it during theelection campaign.The remaining conduct found affected 2 out of atotal complement of 122 employees, and consistedof interrogationandanallegedlythreateningstatementbya leadmen whose supervisory or'V L.R BvExchangeParts Co ,375 U S 405.TonkawaRefining Co .175 NLRB No 102178 NLRB No. 82 FIELD CONTAINER CORP.537managerial status was marginal at best.'We findthat these were isolated incidents and that they wereinsufficient to affect the results of the election.Accordingly, we shall dismiss the complaint in itsentirety,overrule the objections, and certify theresults of the election.ORDERIt is hereby ordered that the complaint herein be,and it hereby is. dismissed in its entirety.CERTIFICATION OF RESULTS OFELECTIONcomplaint and the objections. By order of dated February17,1969, the Board adopted the Regional Director'srecommendations. The complaint and notice of hearing,the amendment to complaint, and the report on objectionsand order consolidating cases were duly ser cd uponRespondent and the Union Respondent filed an answer tothe complaint in which it denied all allegations of unfairlabor practices. The hearing was held on March 19, 20and 21, 1969, in Chicago,Illinois,before me. The GeneralCounsel,Respondent and the Charging Party wererepresented by their respective counsel and have filedbriefs with the Trial Examiner.Upon the entire record' and from his observation of thewitnesses the Trial Examiner makes the following:FINDINGS OF FACTIt is hereby certifiedthatamajority of the validballots has not been cast for Printing Specialties andPaper Products Union No. 415, affiliatedwith theInternationalPrintingPressmen and Assistants'Union of North America,AFL-CIO,and that saidorganizationisnottheexclusivebargainingrepresentative of the Employer'semployees in thestipulated appropriate unit, within the meaning ofSection 9(c) of the National Labor Relations Act, asamended.'We do not agree with the Trial Examiner,that plant superintendentBadal's remark, to one of these two employees after the employee said hewanted to be a union observer, "That is your opinion, you know what youare doing?"was a threatTRIAL EXAMINER'S DECISIONSTATEMENT OF THE CasaGFORGF TURIrz,TrialExaminer:On August 29,1968, Printing Specialties and Paper Products Union No.415. affiliated with the International Printing Pressmenand Assistants' Union of North America, AFL-CIO (theUnion), filed a petition with the Regional Director of theNational Labor Relations Board (the Board) for Region13 in Case 13-RC-11647 for certification as representativeof employees of Field Container Corporation (Respondentand at times the Company) Pursuant to a stipulation forcertificationuponconsentelectionexecutedbyRespondentand the Union the Regional Directorconducted an election on October 18, 1968. Of the 122valid votes counted, 21 were for and 100 against theUnion. There were also 8 challenged ballots. On October25, 1968, the Union filed timely objections to the electionand also filed a charge against Respondent in Case13-CA-8737,whichwas served upon Respondent onOctober 29, 1968. On January 30, 1969, the RegionalDirector, on behalf of the General Counsel of the Board,issuedacomplaintandnoticeofhearingagainstRespondent in Case 13-CA-8737 and on March 14, 1969,he issued an amendment to the Complaint. On January30. 1969, the Regional Director also issued a report onobjections and order consolidating cases. In the Report onObjections, theRegionalDirector recommended thatObjections 1, 2, 4, and 5 be overruled, noted thatObjections 9 and 10 had been withdrawn by the Union,and directed that Objections 3. 6, 7, and 8, which hestatedwere substantially similar to allegations in thecomplaint, be disposed of in a consolidated hearing on theITHE BUSINESS OF RESPONDENTRespondent is an Illinois corporation having itsprincipalofficeand place ofbusinessatElkGroveVillage, Illinois, where it is engaged in the manufacture,sale,and distribution of folding paperboxes and relateditems. In the course of its operations Respondent annuallymanufactures and sells at its Elk Grove Village plantproducts valued at in excess of $100,000, of whichproducts valuedat inexcess of $50,000 are shipped fromsaid plant directly to customers of Respondent located inthe States of the United States other than the State ofIllinois.Itisfound that Respondentisanemployerengaged in commerce within the meaning of Section 2(2),(6),and (7) of the National Labor Relations Act, asamended (the Act).Il.THE LABORORGANIZATION INVOLVEDPrintingSpecialtiesand Paper Products Union No.415, affiliated with the International Printing Pressmenand Assistants' Union of North America, AFL-CIO, is alabor organization within the meaning of Section 2(5) ofthe Act.ill.THE UNFAIR LABOR PRACTICES AND THE OBJECTIONSThe principal issues litigated at the hearing werewhether Respondent coerced and restrained employees inthe exercise of their rights under Section 7 of the Act, andinterfered with their freedom of choice in the election (1)by its announcement to employees that it had submittedtotheInternalRevenueServiceforapprovalaprofit-sharing plan, and (2) by interrogating employees,promising them other benefits, and threatening them withloss of work. Also at issue was the supervisory authorityof one Bob Kubasiak 2A The Profit-Sharing PlanFor some years the Union has been attempting toorganizeRespondent's employees. It filed petitions forcertificationin1961,1962,1963,1964and 1967,conducting organizational campaigns in each of thoseyears as well as in 1965 and 1966. All its campaigns wereunsuccessful.The 1967 campaign was discontinued in'The transcript at page 215 shows that the notice of election wasreceived in evidence but fails to show the exhibit number It has beenassignedG C. Exh11 and a copy has been placed in the exhibit file'Unless otherwise stated, all incidents took place in 1968 538DECISIONS OF NATIONAL LABOR RELATIONS BOARDSeptember 1967. The Union started a new campaign in1968. distributing leaflets onMarch 7 and 25, April 10.16,and 29, May 27, July 10, and August 22 and 28.Respondent kept a file of the Union's leaflets, notingthereon their dates of distribution.InMay Respondent's officials discussed with theirattorney,Weinberger, the question of instituting aprofit-sharing plan. In 1966 it had discussed the matterwith him, as well as with its bank and its accountant, buthad decided not to do anything. In June 1968 RespondentinstructedWeinberger to draft a plan. On July 25.followingaseriesof discussionswithRespondent'sofficialsand its accountant,Weinberger submitted toInternalRevenue Service (IRS) a proposed plan andrequested an advance ruling as to whether the plan wouldinitiallyqualifyunder Section 401(a) of the InternalRevenueCode.Weinberger discussed the matter withagentsof IRS who on August 20 wrote requestingadditional information, which was submitted promptly.On August 26 Weinberger had a further discussion withIRS during which an agent informed him that if certainamendments were made, it was likely that the plan wouldbe approved; and IRS handed Weinberger a letter thatday noting that amendments were to be submitted within15 daysWeinbergerproceededimmediatelytodraftthenecessary amendments and other appropriate documentsand that same evening he delivered to Eli Field, presidentof Respondent, at Field's home' drafts in final form of thefollowing(a)A plan revised in accordance with the IRSagent's suggestions:(b)A proposed formal announcement of the plan tothe employees;(c)Proposed minutes of a meeting of the board ofdirectors setting forth resolutions adopting the plan,authorizing its execution by appropriate officers and bythe trustee, which was a bank, approving the plan andauthorizing the president to take the necessary action tomake it effective,appointingtwoofficersasadministratorsoftheplan,anddirecting"thatappropriate notice of the adoption of said plan shall begiven to employees of the corporation."The documents were accompanied by a letter fromWeinberger to Field. The letter,inter alia,described thechanges and gave instructions, if the plan was approved,as follow s1.The minutes should be adopted.2The Plan (together with additional copies) shouldhe executed and submitted to Central National Bankfor its execution3Written announcement of the adoption of the Plan(substantially as per my form but improved by yourpublic relations representative) should be posted anddelivered to each employee.Early on the morning of August 28 Field brought toWeinberger at the latter's home the signed minutes andcopies of the plan executed by Respondent. It had notbeen executed by the trustee, as directed in Weinberger'sAugust 26 letter, and Weinberger promised Field that hewould attend to that and would file the fully executeddocuments and the minutes with IRS.Weinbergerinformed1 ieldthatregulationsrequiredthattheannouncement to the employees contain certain featuresbut that there was no requirement to give the notice'Weinberger and Field lived less than two blocks apartWeinbergermerely delivered the papersand leftimmediatelyHe testifiedthatunderregulationsRespondenthaduntilJuly1969tomake theannouncement.'He explained to Field that his draftannouncementwould satisfy the requirements of theregulations, but that it was,customary for employers to"dress up" the announcement for presentation to theemployees, and he suggested that the draft he submittedtoRespondent's "advertising people" to see what theycoulddo to make it more presentable. Field toldWeinberger that he desired to let the employees know thatthe plan was likely to be approved, and he asked if couldmake an announcement to the employees immediately.Weinberger replied that he had no objection but he gaveno advice. On August 29 Weinberger forwarded to IRSthe revisions in the plan, requesting that the revised planbeapproved.On September 10 Weinberger againforwarded to Respondent copies of a profit-sharing planand of a certification of resolutions. He directed that allcopies of the plan and certification be executed andimpressedwith the corporate seal and returned toWeinberger,who again undertook to have the planexecutedbythebank-trustee.On September 14Weinberger again submitted papers to IRS' and shortlythereafter' IRS wrote to Respondent that the plan met therequirements and would be exempt "if adopted andamended as proposed in your attorney's letters dated July25, 1968, August 29, 1968, and September 14, 1968." Therecord does not show what was submitted on September14.On October 1 Weinberger requested the bank-trusteetosend him executed copies of the plan and trustagreement and this was done on October 4. The recorddoes not disclose when Respondent executed the plan. OnOctober 7Weinberger submitted to IRS an executedcounterpart of the plan and a certified copy of theresolutionadopting it.The letter stated, "Formalannouncement of the adoption of the plan is beingprepared and will be attached to the form 2950 that willaccompany the income tax return for the year endingApril 30, 1969." That same day Weinberger wrote toRespondent that it was " .. now appropriate that youfinalizethe'announcement' to employees," callingattention,also.to the requirement that Respondentdetermine the amount of contribution for the year endingApril 30, 1969, prior to April 30, 1968 'Meanwhile, about 10 o'clock on the morning of August29. Respondent had posted the following announcement tothe employees and had distributed copies in Spanish or inEnglish to each employee individuallyAugust 29, 1968TO ALL EMPLOYEESWe are pleased to announce that several weeks agowe authorized our attorneys to submit for approval tothe InternalRevenue Service a Profit Sharing Plancovering all employees of our Company from the topexecutives all the way through all employees of thefactory, with everyone participating Our attorneys havenow advised us that this plan has now been filed withthe Internal Revenue Service.'Weinbergeralso testified that he informedField that the announcementwuld be made "as late as the end of the calendar year ''This finding is based on a statement in Respondent's Exhibit 21'1 he date of the IRS letter is not clear on the copy in evidence, RcspExh 21 However the letter refers to Weinberger s letter dated September14, which had been previously received'This was apparently an error, 1969 was intended FIELD CONTAINER CORP.539The purpose of this plan is to allow everyone toshare in a portion of the profits of the companyFurther details will be announced when the plan isfinally approved by the Internal Revenue Service and itis further defined and developed.This is another of the voluntary benefits that we havegiven to you over the years. and which we will continueto do as business conditions allow.Cooper, Respondent's vice president and general manager,testified that the announcement was decided on in theordinary course of business. At about 1:30 that afternoontheUnion filed the petition in Case 13-RC-11647. Thatsame day it wrote to Respondent demanding recognitionand issued a leaflet informing the employees that thepetition had been filed and the letter sentDuring theweeks that followed Respondent issued a number ofleaflets to the employees urging them to vote against theUnion. At least three such leaflets used as an argumentthat Respondent had granted the employees profit sharing.Concluding Findings as to the Profit-Sharing PlanThegrantofeconomicbenefitsduringanorganizational campaign is notper seviolative of the Act,the General Counsel must establish that the grant was forthe purpose of theinfluencingemployees in their choice ofa bargaining representative. SeeTonakwa Refining Co ,175 NLRB No. 102, cf.Medo Photo Supply Corporationv.N L R B,321U.S. 678, 686. On the other hand, thegrant or promise of benefits during an organizationalcampaign ordinarily does have some natural tendency toaffectemployees in their choice of a bargainingrepresentativeFor this reason it incumbent upon anemployer who has granted or promised benefits undersuch circumstances to come forward with evidence thatthe benefits were granted or promised for other reasons.SeeBata Shoe Company, Inc .116 NLRB 1239, 1241:Glosser Bros. Inc ,120NLRB 965, 966;DesMoinesGlove Co., etc.,146 NLRB 225, 226, cf. also,' .L R.B. vGreatDaneTrailers. Inc ,388 U.S. 26.While Respondent claimed that in 1966 it gave somethoughttoinstitutingaprofit-sharingplan,itacknowledged that the matter was dropped at that time,and it is undisputed that action looking towards institutinga profit-sharing plan was neverbegun untilJune or, at theearliest,May 1968 At that time respondent knew that theUnion's organizational campaign was well under way andthatfiveunion leaflets had been distributed to theemployees. Cooper testified that the profit-sharing planwould have been premature in 1966,.because ourprofit structure was not set up so that all the employeescould get a fair share of the proceeds of this and wewanted to institute something for all the employees thatwe thought would give them a fair and adequatecompensation in this regard." Cooper did not state whatchange had been made in the "profit structure" between1966 and May 1968, nor did he explain in what respectRespondent's "profit structure" had anything to do with"a fair share" of profits, nor, indeed, how the plan whichwas adopted assured any employee of getting a fair orunfair share of anything So far as is disclosed by theevidence,Respondent had the option at the end of eachfiscal year, as to whether to contribute anything at all tothe trust fund.'The only record evidenceas to the content of the plan is Weinherger'sdraftproposed announcement senttoRespondent on August26 It statedCONTRIBUTIONSFIELDhas agreed to contributefor its fiscal yearAs the plan was still in its formative stage and noactionwas called for until months later, and as it wasannounced in the midst of an organizing campaign ofwhich Respondent was aware and which it opposed, andasRespondent has failed to offer a plausible explanationbasedon businessor other considerations for choosing toannounce it at that time, it is interred that Respondent'spurpose was to influence the employees' response to theorganizational activity of the Union.An examination of Weinberger's actions strengthensthis inference.Without passing upon whether Weinbergerwould have accomplished all he did on August 26 in theabsence of a request by Respondent that he rush thematter,'Weinberger's delivery to Field on August 26 ofcopies of the plan for execution by the bank-trustee andby Respondent was certainly premature, notwithstandingthe IRS agent's indication that his suggested amendmentswould make the plan acceptable. The fact is that the bankwas not asked at that time to execute the plan, either byField or by Weinberger himself, who testified that onAugust 28, he undertook to do so: and on August 29 whatWeinberger sent to IRS was only the six pages which hadto he retyped because of the amendments."' An executedplanwas not submitted to IRS until October 7. It hadbeen executed by the bank-trustee between October 1 and4, the record does not disclose when it was executed byRespondent.Having in mind that the plan had notreceived actual approval and that nothing had to be doneunder the plan until at least 4 months, and more probably11months later,"Weinherger's actions on August 26 inpreparing a proposed formal announcement and a finaldraft of the plan, and directing that the plan be executedforthwith by Respondent and the bank-trustee cannot beexplained on the basis of business considerations. Thoseactionspoint, rather, to an effort to comply with arequirementfor speedy completion of the project imposedby his client In the absence of proof ofbusinessmotivationforimmediatecompletion,theactualmotivationmust be found in what Respondent did onAugust 29-it announced to the employees the submissionof a profit-sharing plan to the IRS. Moreover, it thenproceeded to hammer the message home in its electionpropaganda. The inference is inescapable that the purposeof all the hurry was to place Respondent in a position toending 4/30/69 and eachfiscalyearthereafter,such amount asFIELD'SBoard of Directors shall determine,but not more thanpermitted under internalRevenue CodeLimitationsContributions byemployees are not required under the PlanEmployees became participants in the planafter 5 )carsof continuousserviceAt thetime of the informal announcementless than 50percent metthat requirement, but the announcement emphasized that the plancoveredall employeesof our Companyfrom the top executives all the waythrough allemployeesin the factory,with everyone participatingThepurpose ofthis plan is to alloweveryone toshare in a portion of theprofits of company "Weinbergerhad nothingto do withthe informalannouncement'On August26Weinbergerconferredwithan agent of IRS,went backto his office and re-didfivepages of the plan in accordance with theagent's suggestions, wrote a two-page letter to Respondent explaining thechanges and giving Respondent instructions as to whatto do, drafted twopages of corporateminutes for a meeting to be held the next day,drafted aproposedformal announcementto comply withIRS regulations, andfinallypersonallydelivered allthesepapers, togetherwith copies of theplan in finalform readyfor execution, to Field athis home"The record does not showwhether theseamendmentswere in factsufficientResp Exh 21 indicates that Weinberger may have submittedadditional changes on September 14"The discrepancybetweenWeinberger's testimony thatRespondent haduntil July 1969 to make the announcement,and that hetold Field that ithad until "theend ofthe calendaryear,"was not explained. 540DECISIONSOF NATIONALLABOR RELATIONS BOARDmake an announcement which would chill the employees'desire for unionization." The Trial Examiner does notcreditCooper's testimony that the announcement wasdecided on in the ordinary course of business.It is found that Respondent's purpose in making theAugust 29 announcement was toinfluencethe employeesin their choice of a bargaining representative and thatRespondent thereby interferedwith,restrainedandcoerced the employees in the exercise of their right underSection 7, thereby violating Section 8(a)(1) of the Act.There remains for consideration the question ofwhether, under established Board policy, this interferenceby Respondent in the employees' freedom of choice in theelectioncan, in view of the time when it occurred,constitute a proper ground for objection. Respondent'sannouncement of the profit-sharingplan took place beforethe petition was filed, but on thesameday. The cutofftime for consideration of objectionable conduct affectingthe results of an election is the date on which the petitionisfiled.The Ideal Electric and Manufacturing Company,134NLRB 1275, 1278Itisimmaterialwhether theobjectionable conduct occurred before or after the actualfiling of the petition: the critical period includes the entireday on which the petition was filed SeeWestTexasEquipment Company,142NLRB 1358, 1359; cf. alsoJoannaWesternMills, Co,119 NLRB 1789, 1791. As ithas been found that the announcement was made for thepurpose of influencing the result of the election and didtend to have such influence, it is recommended thatObjection 3 be sustained.B. Interrogation, Threats, and Promise of Benefits1.EliasDelagarza, who ultimately actedas a unionobserver at the election, testified that during the weekprior to the election he was summoned to the office ofRespondent's plant superintendent, Herbert Badal, whoasked him what he thought of the Union; that he repliedthat he had no opinion: thatBadalsaid that the employeeswere doing all right and the Union was not necessary and,in fact, was not very good; and that Delagarza assuredBadal, "Don't worry about me. I'm with you." ErnestoGaytan" testified that 2 or 3 days before the election hewas summoned from work to Badal's office where Badalasked him what he thought of the Union, to which hereplied,"I don't know nothing." He said that Badalfurther told him that the employees did not need a union,and that the Company gave them vacations and the rightto come back to their jobs under the same conditions aftertaking leave of absence. Badal denied both conversationsintotoThe Trial Examiner found Delagarza's andErnesto Gaytan's testimony more convincing than Badal'sand finds that Badal did summon those two employees tohis office where he interrogated them as to their opinionof the Union and urged them to vote against the Union.WhileBadalmade no direct threats or promises ofbenefit, the mere summoning of employees to a seat ofauthority, such as a plant superintendent's office, to urgethem to vote againsta unionis in itself conduct whichinterferes with the conditions necessary to a free choice bytheemployees in the selection of a bargainingrepresentative. SeePeoples Drug Stores, Inc.,119 NLRB634,636.Moreover,Respondent failed to show thatBadal'squestioningof the two employees had anylegitimatepurpose.Especiallybecauseofthecircumstances under which the questioning took place-theemployees were summoned from work to Badal's office-ithad a tendency to coerce and was therefore violative ofSection 8(a)(1).2.About 3 days before the election Elias Delagarza wassummoned to Badal's office, where Badal said he hadheard that Delagarza had been telling employees that hewas going to bring in nonemployees to vote for the Union.Badal cautioned him not to make such statements. JuanGaytan, a witness for the General Counsel, testified thathe had indeed told Badal that employees reported thatDelagarza was making such statements and that he hadaskedBadal if that was possible. Badal's action incautioning Delagarza not to misinform the employees astowho could vote was not improper in view of hiswell-founded belief that DelagarLa had been spreading themisinformation and that it was a matter of concern tosome employees.3.Ernesto Gaytan testified that on the morning of theelection,which was held at 3 p.m., he was summonedfrom work to Badal's office. Badal had Texidor, an officeemployee, on hand to act as interpreter. Ernesto GaytantestifiedthatTexidor said," "You want [to be] anobserver for theunion?"When he answered that he did,Texidor asked why and said to Gaytan, "That is youropinion',- you know what you are doing?" Badal testifiedthatErnestoGaytan had asked to see him and thatGaytan had initiated the conversation, saying that theUnion was putting pressure upon him to be an observer,that he did not want to be an observer, that he wasleaving the job in 2 weeks and did not know what to do,and he asked Badal's advice. Badal further testified thathe advised Ernesto Gaytan that he had a right to be anobserver and did not have to leave for that reason.Texidor corroborated Badal, including Badal's testimonyas to the beginning of the conversation. Ernesto Gaytancategoricallydenied having requested to see Badal orhaving initiated the conversation when he arrived in theoffice, and he denied that he said anything about leavingthe job in 2 weeks or about being under pressure to be anobserver for the Union. He did quit shortly after theelection.On the day following the election Ernesto Gaytan andDelagarza, the two union observers, were called to Badal'soffice tomeetwith Badal and Cooper, Respondent's vicepresident and general manager. Badal and Cooper bothassured the two employees, as testified by Ernesto Gaytan,that "What has happened has happened. They arc notgoing to treat us badly at our work on our job, because"There is evidence that on August 22 and 27 employees were signingunion designation cards openly,and that Respondent did know about theBoard'srequirementfora30-percentshowingof interest,andRespondent's experience with five representation proceedings between 1961and 1967 suggests that Respondent was probably aware that the Board hada policy, as discussed below,establishing a cutoff date for objections It isunnecessary,however, to decide whether Respondent was aware that theBoard has a precisely defined policy and was therefore trying to make theannouncement before the filing of an antic.pated petition since it is plainfrom the evidence that Respondent's actions were not in the regular courseof business"ErnestoGaytan was a nephew of another employee,Juan Gaytan.References in the transcript to Ernesto Gaytan"Senior" or "Junior" areto the nephew Ernesto Gaytan was no longer in Respondent's employ atthe time of the hearingThe witness testified that these things were stated by Texidor However,the conversation took place in Badal's office and Textdor had been calledin byBadal to act as interpreter In view of these facts, and as Badal waspresent throughout the conversation, everything said by Texidor must bedeemed to have been said by, or on the authority of, Badal This samefinding as to Texidor's agency applies to all other conversations in Badal'spresence where he acted as interpreter. FIELD CONTAINER CORP.we wereunion observers. If anybody tells us anything bad,tellittoHerb."Badal and Cooper also testified tosubstantiallythesame effect.However,Badalalsotestified-Iinitiated the conversation by tellingMr. ErnestoGaytan that thereasonIhad him there was becauseyesterday he had wanted me to get involved in himbeing an observerand wantingto know my feelings,which I said yesterday and at the time I told him theseare your feelings, whatever you want to do youu can doSo I wantedto assure him.Cooper testified that during the conversation ErnestoGaytan said that he had called Badal over the day beforeto tell him that he was going to be an observer and thatthe reason he did not care about it was that he was goingtoMexico in a couple of weeks. Cooper and Badal bothattempted to weave into their testimony about thepostelection conversation reference to Ernesto Gaytan'shaving initiated the preelection conversation.However.Badal's version was that he himself had made suchreference, whereas Cooper ascribed it to Ernesto Gaytan.15Moreover Badal's assurances would have been superflousifthe preelection conversation had been as devoid ofthreateningimplicationas he and Texidor testified. TheTrialExaminerfound Ernesto Gaytan credible and findsthat both conversations took place as testified by him.Because ofthe circumstances in which it was madeBadal'scomment to Ernesto Gaytan, "That is youropinion, you know what you are doing?" implied a threatthat Respondent might not treat him as well as previouslyon the job. The mere fact that Badal thought it necessaryto reassureErnesto Gaytan is someindicationthat Gaytanhad reason to feel threatened. More importantly, Badalhad Ernesto Gaytan interrupt his work and come to theseat ofmanagerialauthority to explain why he was goingto be an observer and to hear Gaytan's comment.Badal'squestionswere not for the purpose of obtaining legitimateinformation but were an integral part of the threat he wastrying to convey as to the consequences of assisting theUnion. It is found that on the morning of the electionBadal coercively interrogated Ernesto Gaytan as to hisactivities on behalf of the Union and threatened him withunspecified reprisals because of such activities, therebyviolating Section 8(a)(I) of the Act. Badal and Cooper'sassurances to Ernesto Gaytan after the election could notnegate the coerciveness of the original interrogation andwarning.4EliasDelagarza testified that about 2 or 3 daysbefore the election he had a conversation with hisleadman.Bob Kubasiak. He said that he himself hadstarted the conversation, asking Kubasiak what he thought"about aunion."Kubasiak replied that the Union was notgood. that he had a friend "who belonged to the Union"who had informed him that the Union was not good, thatduring a previous employment of his own the Union hadnever helped him, and that overtime would he canceled iftheUnioncame in.KubasiakcompletelydeniedDelagarza's testimony.He also denied ever havingdiscussed the Union with any other employee or with anymemberofmanagement; and he stated that he neveraccepted any of the union leaflets and received none of thecompany leafletswhichweredistributedKubasiakimpressed the Trial Examiner unfavorably with respect tocredibility,and the Trial Examiner has creditedDelagarza."Delagarza was not questioned about the incident541RobertKubasiak was leadman for the 18 to 20employees in the cutting department on the day shift, whichhad about 80 employees in all. The day shift was underthe overall supervision of Badal, who spent 90 percent ofthe day on the factory floor. Kubasiak was the individualwho handed the cutting department employees the variousorders they were to work on and who, as occasion aroseduring the day, directed some of them to change from onetype of work to another in the department At timesKubasiak operated machines, especially to relieve men on"breaks" or when work was pressing, but he spent thegreater part of his time walking about the departmentchecking the work of others. He spoke to Badal 30 to 50times each day and he testified that he went into the office"many times" in the course of his work. Respondent'sscheduling department specified on the various job ticketsthe particular press that each job was to be done on, andbefore the beginning of work on each day Badal met withKubasiak and gave him detailed instructions as to whichemployee was to perform each operation where there wasroom for selection. Employees referred to Kubasiak astheir "boss," but when they wanted wage increases orpermission to go away for a time and be reinstated. theydirected their requests to BadalKubasiakmade norecommendations to Respondent concerning employeesand he had the same fringe benefits as the otheremployeesIfKubasiak discovered that an employee failed tocorrect a defect in his work-for example, if the cardboardwas not being scored accurately so that the cartons wouldtold properly-he had the employee make the necessarycorrections,or he made them himself. He also hademployees adjust the speed of their machines." Kubasiakwould from time to time throw away products ormaterials he considered defective. Pressmen did that also,but only after consulting Kubasiak, who, in cases heconsidered doubtful, sometimes consulted Badal. Kubasiakmade certain that the products turned out by variousemployees in his department were placed in the properboxes for their respective destinations; if they weremisplaced, Kubasiak required the employees to place themin the proper box or on the proper skid fie also at timesrequired employees to move products from his departmenttootherdepartments.Kubasiakgaveemployeespermission to leave early on personal business, sometimeson his own decision, at other times after consulting Badal.Respondent's practice was to be liberal in this respect.When made a leadman. Kubasiak was informed byRespondent that he was to be paid 25 cents per hour morethan the other pressmen for the lob. However, severalemployees in the cutting department had the same wagerate as he Kubasiak attended meetings with managementwhere problems of production and safety were discussedRespondent established thatKubasiak exercised nodiscretionor judgement in assigning work, includingovertime, to the employees but merely carried out Badal'sdetailed instructions. However he had no instructions as towhatemployeeswere to move products to otherdepartmentsMoreover, he did exercise discretion withrespect to whether corrections had to be made in the"Kubasiak testified that these were merely suggestions on his part andthat even when he himself thought the speed was clearly wrong, thepressman did, if he wished,continue to operate the old speed In anotherconnection, however, he testified that in his entire 4-year experience asleadman, he never had problems with any employee and that employeeshad never refused to do, or raised questions about, what he asked Cooper,Respondent'svicepresident,testifiedthattheemployees followedKubasiak's instructions to change jobs "with great allegiance " 542DECISIONS OF NATIONAL LABOR RELATIONS BOARDoperationsWhile some employees made the samecorrections, it was on their own machines and did notinvolve directing others, as was the case with Kubasiak.Kubasiak also exercised authority to allow employees toleave earlyRespondent's lenient policy in this regard mayhave made Kubasiak's job easy in this respect, but he wasresponsible for using proper judgement when allowing anemployee to leave. On the basis of the large portion of histime spent directing others and his exercise of discretion inhaving corrections made and allowing employees to leaveearly, it is found that Kubasiak was a supervisor."WhileDclagarca initiated the conversation, he onlyasked Kubasiak about the Union. That Respondent wouldcancelovertimewas not responsive to Delagaria'squestionItishound thatRespondent threatened to cancelovertimeiftheUnionbecametheemployees'representative it is further found that Respondent therebyviolated Section 8(a)(l) of the Act5.Within the 2-week period before the election aconversation took place in Badal's office between Badaland Juan Gaytan. Badal had Texidor on hand to act asinterpreter. Juan Gaytan was an employee who, as Badalknew, had many friends among the employees who wererecent immigrants and whom he had brought to the plant.He testilied as followsHaving been sent to the office byhis leadman, he asked when he arrived there what it wasallabout. Badal informed him that he wanted to knowwhat the employees he worked with were saying about theelection and whether they would vote for or against theUnionWhen he professed ignorance, Badal told him ". .that I should talk to the people to see whether they wereconvinced .. ," and that he himself replied that he couldnot control their opinion. Juan Gaytan also testilied thathe raised two questions with Badal. First, he asked whyemployees with less service than he were getting more pay.He testified that Badal replied that after the election hewould be earning more than those others. Second, oncross-examinationhe said that he told Badal thatDelagarLa had told Jaime Guide, the employee Gaytanworked with, that the Union would win the election bybringing strangers in to vote, and that he asked Badal ifthat was possible but got no answer. Badal testified thatJuan Gaytan had initiated the interview, stopping Badalon the factory floor to request him to summon Texidor toact as interpreter about something. Badal testified thatthere was no interrogation about how Juan Gaytan'~friends viewed the election, or any request that Gaytanconvince them, and he denied saying that employeeswould have less work if they voted for the Union. Badalstated that in reply to Gaytan's question about the Unionbringing outsiders in to vote, he told Gaytan of theeligibility requirements. called his attention to the postednotice, and asked Gaytan to explain these matters to hisfriends among the employees. As to earnings, he statedthat he explained to Gaytan that there was some overlapamong the wage progressions, and that later he would heearning more than some employees who at the time had"There is no evidence that the employees were aware that Kubasiak'sassignment of work, including overtime,was pursuant to Badal'sdetailedinstructionsMoreoverthe employees were aware that he attendedmeetingswithsupervisorsandmanagementRespondent thus gaveKubasiaktheappcaranLcofbeing the individual throughwhomRespondent controlled their entireworkday rho record establishes that hisinstructions were always followed without question E.vcn if Kubasiak wasnot a supervisor,therefore,his threatthatRespondent would cancelovertime ifthe Union won the election would reasonably appear to theemployees to be a threat by Respondentgreaterearnings thanGaytanTexidor corroboratedBadal.When asked on cross-examination whether he knewJaime Guide. Juan Gaytan first replied, "1 don't talkmuch with the people there." Pressed, he stated. "I thinkI recall that that was an employee who left for Mexico "It subsequently developed, and Gaytan admitted, that thetwo men had worked closely together The Trial Examinerinfers thatGaytan's original vagueness about his jobpartner was an attempt to evade the significant issue ofGuide's involvement in the subjectmatterofhisconversation with Badal and has therefore credited Badal'stestimony that Juan Gaytan initiated the interview.1s Inview of this evasiveness and the lack of corroboration ofJuanGaytan's testimony, it is found that the GeneralCounsel has failed to prove by a preponderance of thecredibleevidencethatBadalinterrogatedhimorthreatened that the employees would lose work if theyvoted for the Union As to the question raised by JuanGaytan concerning his wages, the Trial Examiner hascredited Badal's version of his response and finds that itwas not a promise of benefitIV Ttir FEEECT OF THE UNFAIR LABOR PRACTICES UPONCOMMERCEIt is found that the activities of Respondent set forthabove in section 111, occurring in connection with itsoperations described in section I, have a close, intimate,and substantial relationship to trade, traffic, andcommerce among the several States and tend to lead tolabor disputes burdening and obstructing commerce andthe free flow of commerceV. rub REMEDYAs it has been found that the Respondent has engagedin certain unfair labor practices, it is recommended thatthe Board issue the recommended order set forth belowrequiring Respondent to cease and desist from said unfairlabor practices and take certain affirmative action whichwill effectuate the policies of the ActThe Union has requested that a union representativeand a Board representative be permitted to address theemployees at Respondent's plant to assure them of theirrights,claimingthatRespondent"engaged in areprehensible campaign of intimidating and terrifying itsSpanish-speakingemployees "TheTrialExaminerconsiders this description an exaggeration and sees nobasis for the exceptional remedy requested.Vi. THE REPRFSFNTAIION PROCEEDINGOn the basis of the findings of section III, B, 1 and 3 inthisDecision it is recommended that Objections 6 and 7be sustained. On the basis of the findings in section III, B,3 and 4 it is recommended that Objection 8 be sustained.As it has been found that Respondent interfered with theemployees' free choice in the election and engaged inconduct which tended to affect the results of the election,as alleged in Objections 3, 6, 7, and 8, it is recommendedthat the Tally of Ballots be vacated and the election setaside and a new election held at an appropriate time to bedetermined by the Regional Director.Upon the basis of the foregoing findings of fact and of"Guide had gone to Mexico and was not readilyavailable as a witness FIELD CONTAINER CORP.the entire record in this case the Trial Examiner makesthe following :CONCLLSIONS Oi LAW1Respondent,FieldContainer Corporation,is engagedin commerce within the meaning of Section 2(6) and (7) ofthe Act.2.Respondent is, and at all times material has been, anemployer within the meaningof Section 2(2) of the Act.3.PrintingSpecialtiesand Paper ProductsUnion No.415, affiliated with the International Printing Pressmenand Assistants'Unionof North America, AFL-CIO, is alabororganization within the meaning ofSection 2(5) ofthe Act.4Respondent's leadman inthe cuttingdepartment is asupervisor within the meaning of Section2(11) of the Act.5.By interferingwith,restraining,and coercingemployees in the exerciseof rights guaranteed in Section 7of the ActRespondent has engaged in unfair laborpractices within the meaning of Section8(a)(1) of the Act.6Theunfair labor practicesdescribedabove are unfairlabor practicesaffecting commerce within the meaning ofSection 2(6) and(7) of the ActRECOMMENDED ORDEROn the basis of the foregoing findings of fact andconclusions of law, and uponthe entirerecord in this case,and pursuant to Section 10(c) of the National LaborRelations Act, as amended. Respondent, Field ContainerCorporation, its officers, agents, successors. and assigns,sh all.1Cease and desist from:(a)Interrogating employees concerning their unionmembershipordesiresinamannerorundercircumstancesconstitutinginterference,restraintorcoercion within the meaning of Section 8(a)(I) of the Act(b) Promising employees economic or other benefits inorder to induce them to vote againstPrintingSpecialtiesand Paper Products Union No. 415, affiliated with theInternational Printing Pressmen and Assistants' Union ofNorthAmerica,AFL-CIO,oranyotherlabororganization or in order to discourage its employees frombecomingor remainingmembers of. or giving assistanceor support to, such labor organization(c)Threatening employees with reprisals because oftheir activities on behalf of the Union.(d) In any like or related manner interfering with,restraining, or coercing employees in the exercise of theirrights guaranteed in Section 7 of the Act.2.Take the following affirmative action which, it isfound, will effectuate the policies of the Act:(a) Post at its office and place ofbusinessat Elk GroveVillage, Illinois, copies of the attached notice marked"Appendix."" Copies of said notice. on forms provided bytheRegional Director forRegion13,alter being dulysigned by its representative, shall be posted immediatelyupon receipt thereof and be maintained by it for 60consecutivedays thereafter, in conspicuous places,includingallplaceswhere notices to employees arecustomarily posted. Reasonable steps shall be taken toensure that said notices are not altered, defaced, orcovered by any other material."In the event that this Recommended Order is adopted by the Board,the words"a Decision and Order"shall be substituted for the words "theRecommended Order of a Trial Examiner'in the notice.In the furthereventthat theBoard'sOrder is enforced by a decree of a United States543(b)Notify the Regional Director for Region 13. inwriting.within20 days from the receipt of thisRecommended Order, what steps Respondent has taken tocomply herewith.'"IT IS ALSO RECOMMENDED that the complaint be dismissedinsofar as it alleges labor practices not specifically foundin this Decision.Court of Appeals, the words"a decree of the UnitedStates Court ofAppeals enforcing an Order" shall be substituted for the words "-aDecision and Order ""in the event that this Recommended Order is adopted by the Board,this provision shall be modifiedto read "Notifysaid Regional Director, inwriting,within 10 daysfrom the dateof this Order,what steps Respondenthas takento comply herewith "APPENDIXNOTICE 10 ALL EMPLOYEESPursuant to the Recommended Order of a TrialExaminer of the National Labor Relations Board and inorder to effectuate the policies of the National LaborRelationsAct,asamended,we hereby notify ouremployees thatWE WiLINor promise you benefits in order to induceyou to vote against Printing Specialties and PaperProductsUnionNo.415,affiliatedwiththeInternational Printing Pressmen and Assistants' UnionofNorthAmerica,AFL-CIO,or any other labororganization.WE WILL NOT question you about your unionactivities or your attitude towards the Union.WE WILL NO'I threaten you with reprisals because ofany activities on behalf of the Union.WE WILL respect your rights to self-organization, toform, join,or assist any labor organization, and tobargain collectively in respect to terms or conditions ofemployment through theUnionoranyotherrepresentative of your own choosing, and WE WILLNOT interfere with,restrainor coerce you in theexercise of these rights,except insofar as these rightscouldbeaffectedbyacontractwitha labororganization, if validlymade in accordance with theNational Labor RelationsAct, wherebymembership ina union is a condition of employment after the 30th dayfollowing the date of such contract or the beginning ofsuch employment,whichever is later.PRIN rING SPFCIALTIES ANDPAPERPRODUCTS UNIONDatedByAFFILIATEDWITHINTERNATIONALPRLSSMEN ANDUNIONorAMERICA,ASSISTANTSNORTHAFL-CIO(Employer)No. 415,FHEPRINTING(Representative)(Title)This notice must remain posted for 60 consecutive daysfrom the date of posting and must not be altered, defaced,or covered by any other material.If employees have any question concerning this noticeor compliance with its provisions, they may communicate 544DECISIONSOF NATIONALLABOR RELATIONS BOARDdirectlywith the Board'sRegionalOffice,881U.SDearborn Street, Chicago, Illinois 60604, Telephone 312 -Courthouse and Federal Office Building,219South353-7570.